Citation Nr: 0835598	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-19 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD) prior 
to March 17, 2004.

2.  Entitlement to an increased initial evaluation in excess 
of 50 percent for PTSD prior to May 12, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
November 1945 and July 1946 to March 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for PTSD, 
assigning a 30 percent evaluation, effective December 13, 
2002.  In July 2005, the RO granted an increased initial 
evaluation of 50 percent, effective March 17, 2004.  The RO 
granted an increased initial evaluation of 100 percent for 
PTSD in July 2008, effective May 12, 2008.  In December 2007, 
the veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO.  A transcript of the 
hearing is of record.

The Board remanded this case for additional development in 
January 2008.  The requested development was accomplished; so 
this case is properly before the Board.

The previous Board remand referred an informal claim for 
individual unemployability that was filed in July 2007 by the 
veteran's representative.  This matter is referred again.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).





FINDINGS OF FACT

1.  Prior to March 17, 2004, the veteran's PTSD is manifested 
by some agitation and borderline paranoia, mild dysphoria, 
and a GAF score of 60.

2.  Prior to May 12, 2008, the veteran's PTSD is manifested 
by dysphoric affect, problems with memory and irritability, 
and GAF scores of 45 and 50.

3.  Effective May 12, 2008, the veteran's PTSD is manifested 
by total occupational and social impairment with increased 
anxiety symptoms, irritability, and aggression, and a GAF 
score of 60. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent, prior to March 17, 2004 for PTSD are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic 
Code 9411 (2007).

2.  The criteria for an initial evaluation in excess of 50 
percent, prior to May 12, 2008, for PTSD are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the original service connection claim for PTSD in 
March 2003 and with notice pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in February 2008, subsequent to the 
initial adjudication.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  

After the RO granted service connection for PTSD in a January 
2005 rating decision, the veteran filed a notice of 
disagreement with the assigned rating in March 2005.  While 
the veteran was not provided a VA letter outlining all of the 
evidence necessary to substantiate an initial increased 
rating claim, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess, 19 Vet. App. at 490.  As 
the veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
the PTSD disability, and afforded the veteran the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

The RO granted service connection for PTSD in January 2005 
assigning a 30 percent evaluation, effective December 13, 
2002.  In July 2005, the RO granted an increased rating of 50 
percent for PTSD, effective March 17, 2004.  The RO further 
granted an increased rating of 100 percent for PTSD in July 
2008, effective May 12, 2008.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 30 percent evaluation is to be 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  Evaluation also 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The extent of social impairment 
is considered, but the rating cannot be assigned solely on 
the basis of social impairment. 38 C.F.R. § 4.126(b).

For the period from December 13, 2002 to March 17, 2004

A January 2004 VA examination report shows the veteran's 
grooming and hygiene appeared adequate.  Initially, he was 
quite agitated because he was unable to read the information 
questionnaire due to poor vision.  He also voiced concerns 
about the intent of questions related to his finances.  At 
one point, he indicated that he wished to terminate the 
examination and take the questions to his wife (who was not 
with him) so that she could help him understand the 
questions.  However, after some discussion, he agreed to 
proceed with oral administration of the questionnaire.  As 
the interview progressed, he became less agitated and 
throughout most of the examination he was cooperative and 
attempted to answer all questions.  Eye contact was adequate 
and speech was unremarkable.  Mood ranged from what appeared 
to be somewhat forced cheerfulness to mild dysphoria.  He did 
become tearful when discussing the incident where he saw his 
lieutenant get his head crushed.  Affect was restricted.  
There were no problems with attention, concentration, or 
memory detected in casual conversation.  Thought processes 
were well-organized and he was goal-directed.  As stated 
above, in psychosocial adjustment, he did voice 
suspiciousness that bordered on paranoia, but there was no 
evidence of any delusional thought-processes.  No bizarre or 
unusual though-content was detected.  He denied any history 
of hallucinations.  

The veteran stated that he had chronic feelings of anger and 
irritability.  He additionally stated that he felt a sense of 
internal numbness and a general sense of nervousness.  He 
reported poor concentration and exaggerated startle response 
and had some transient thoughts of suicide in the past, but 
declined having suicidal or homicidal ideation at the time of 
the examination.  In addition, he denied having any history 
of suicide attempt or plan or intent to harm himself.  His 
impulse control appeared to be adequate.  There were no 
symptoms that would be considered suggestive of manic 
behavior.  His appetite appeared to be adequate.

The examiner found that it appeared the veteran's anger and 
irritability had worsened in recent years and were affecting 
his marriage (which was his third).  Functional impairment as 
a result of his PTSD had been moderate in both social and 
vocational arenas.  Prognosis for recovery was estimated to 
be good, given his current involvement in treatment.  The 
diagnosis was PTSD, chronic, moderate.  The Global Assessment 
of Functioning Score (GAF) was 60.

The medical evidence during this time period most closely 
approximates the criteria for a 30 percent evaluation for 
PTSD.  The veteran's affect was flat but he was shown to have 
no problems with memory during casual conversation.  His 
speech was unremarkable.  His attention and concentration 
also were normal in casual conversation.  His thought 
processes were well-organized and goal-directed; and although 
he voiced suspiciousness that bordered on paranoia, there was 
no evidence of any delusional thought-processes.  He was 
noted to be retired; and he was married.  These findings do 
not meet the criteria for a 50 percent evaluation under 
Diagnostic Code 9411.  

The veteran's GAF score of 60 also does not support a 50 
percent evaluation.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth edition (DSM 
IV), a GAF score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The veteran was shown to have borderline paranoia 
and a flattened affect when recalling some memories from his 
war experiences; but these in and of themselves are not 
enough to warrant a 50 percent evaluation for PTSD.

Accordingly, a rating higher than 30 percent is not warranted 
for this time period.

For the period from March 17, 2004 to May 12, 2008

A December 2004 VA psychiatric examination report shows an 
assessment of severe PTSD with a GAF score of 45.  The same 
findings were again noted in April 2005. 

The April 2005 VA examination report shows that on mental 
status examination, the veteran was neatly attired and 
displayed good personal hygiene.  He was cooperative with the 
examination and made fair eye contact.  His affect was 
dysphoric and congruent with depressed mood.  His speech was 
normal and his thought-process was logical and goal-directed.  
He was able to recall two out of three words after a period 
of delay, and stated he "sometimes forgets things" but he 
reportedly took his medication independently.  His wife 
sometimes reminded him of his appointments.  When asked to 
state the date, he initially had no idea, but was able to 
correctly state the month and year.  He was off by one day 
(i.e., Thursday versus Wednesday) and did not know the day of 
the month.  He was oriented to person and place.  He was 
unable to calculate serial 7's or 4's (at least partially due 
to poor education), was able to count backwards by one, but 
had difficulty concentrating on counting backwards by two.  
He reported feeling "on edge" when exposed to war-related 
programming, anyone telling him what to do, and hearing 
anything "going wrong" (e.g., lying, people having trouble 
making a living).  He stated that he slept an estimated total 
of three to four hours per night and explained that due to 
his diabetes, he frequently had to go to the bathroom and 
then it took him quite a while to fall back to sleep.  He 
napped during the day.  His concentration was fair and he 
reported experiencing heightened startle response with 
hypervigilance when around a lot of people.  He reported 
significant problems with irritability such that he yelled at 
his wife and strangers (e.g., store clerks).  It upset him 
that he was so irritable; he particularly regretted raising 
his voice to his wife.  The diagnosis was PTSD moderate to 
severe.  His GAF score was 50.

These findings most closely approximate the criteria for a 50 
percent evaluation for PTSD.  He had a dysphoric affect and 
difficulty with memory and concentration.  He also had 
problems with irritability.  However, his speech was normal 
and his thought-process was logical and goal-directed and he 
appeared to be able to function independently.  He was not 
shown to have any obsessional rituals and his personal 
hygiene was good.  The GAF scores of 45 and 50 reported in 
December 2004 and April 2005 reflect more severe impairment.  
A GAF score range of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See DSM IV, pp.46-47.  As severe as the 
veteran's impairment was during this time, he was still able 
to function independently, appropriately, and effectively.  

Accordingly, a rating higher than 50 percent for this time 
period is not warranted.

Effective May 12, 2008

Effective May 12, 2008, the veteran was assigned a 100 
percent evaluation for his PTSD.  A May 2008 VA examination 
report shows the veteran's social and occupational 
functioning had declined over the years resulting in 
retirement in 1989 due to the inability to function in a work 
environment or get along with coworkers due to anger and 
irritability.  He experienced two divorces due to relational 
problems and was married for the third time.  His current GAF 
score was 60.  The examiner found that the veteran had total 
occupational and social impairment, as evidenced by his just 
sitting at home performing no chores and being assisted by 
his wife.  His wife reminded him about bathing.  He did not 
go out in public due to increasing anxiety symptoms, 
irritability, and aggression.  He attended church with his 
wife as his only social outlet.  He did not fix meals or 
perform chores, nor remember names of friends or associates.  

These described manifestations support the criteria for a 100 
percent evaluation, although the GAF score is high for such a 
rating.  This is the highest schedular rating available.

Summary

The medical evidence supports the criteria for a 30 percent 
evaluation for PTSD, effective December 13, 2002; a 50 
percent evaluation, effective March 17, 2004; and a 100 
percent evaluation, effective May 12, 2008.  Any additional 
staged ratings are inapplicable.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).   The veteran reportedly stopped 
working in 1989 due to problems with anger and getting along 
with his co-workers.  His PTSD disability ratings account for 
impairment in ability to maintain effective work 
relationships.  Therefore, this impairment already has been 
considered by the 30 percent, 50 percent, and 100 percent 
disability ratings assigned.  The record also shows no 
evidence of frequent periods of hospitalization due to PTSD.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.    

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

To the extent that any further increases in disability 
ratings for PTSD are not warranted, there is no doubt to be 
resolved.  See 38 C.F.R. § 4.7.
ORDER

Entitlement to an increased initial evaluation in excess of 
30 percent for PTSD prior to March 17, 2004, is denied.

Entitlement to an increased initial evaluation in excess of 
50 percent for PTSD prior to May 12, 2008, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


